Citation Nr: 1209869	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-14 941	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a heart attack.

2.  Entitlement to service connection for stress-related disability, claimed as secondary to the heart attack, so another residual of it.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and C.E.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty (AD) from March to July 1991.  He also had various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA), including reportedly ACDUTRA from August 9 to 11, 2002.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing at the RO in February 2011 before a local Decision Review Officer (DRO).

Because, however, the claims require further development before being decided on appeal, the Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Service connection may be granted if it is shown these claimed disorders are the results of an injury sustained or a disease contracted in the line of duty during the Veteran's active military service, or, if a pre-existing condition, for aggravation during his active military service beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

Active military service includes disability resulting from injury or disease incurred in or aggravated during AD and ACDUTRA and disability resulting from injury (but not disease) incurred in or aggravated during INACDUTRA or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21)-(24), 106; 38 C.F.R. § 3.6(a), (d).  Therefore, a serviceman would be entitled to service connection for a myocardial infarction, i.e., heart attack, regardless of the type of service involved.

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

National Guard duty is distinguishable from other Reserve service, however, in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the Federal military when they are formally called into the military service of the United States [and a]t all other times...serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.

So to establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for other periods of service (such as, here, the Veteran's period of AD) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for the Appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during his INACDUTRA.  Id.

Service connection also may be granted on a presumptive basis for certain diseases that are chronic, per se, including cardiovascular disease and its precursor hypertension, if the disease manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  However, this presumption is rebuttable by affirmative evidence to the contrary and does not apply to claims based on ACDUTRA or INACDUTRA service.  Nor is there a presumption of soundness or aggravation for claims predicated on ACDUTRA and INACDUTRA service.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Smith v. Shinseki, 24 Vet. App. 40 (2010).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, tinnitus (ringing in the ears), pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When, however, the condition claimed does not readily lend itself to probative lay comment regarding its diagnosis or etiology, then medical evidence is needed to support the claim.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to the other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

On his initial application for benefits, the Veteran stated that he had first served on AD from August 20, 1976 to "1976."  However, this initial period of service has not been verified.  He claims to have submitted a DD Form 214 in August 2006, however, there is no such form in his claims file.  Therefore, additional development is needed to verify this alleged initial period of AD.

Service department records (that is, those already available for consideration) show the Veteran was ordered to Army Reserve annual training in San Juan, Puerto Rico, from August 9 to 11, 2002.  Annual training, as explained, is an example of ACDUTRA.

On August 17, 2002, the Veteran presented at a private emergency room with complaints of chest pain radiating to his neck and left arm since 3 a.m. that morning.  He was hospitalized with acute myocardial infarction (MI) and underwent percutaneous transluminal coronary angioplasty (PCTA) with stent placement on August 19, 2002.

He asserts that, although he sought treatment for those severe chest pains on August 17, 2002, he had earlier begun experiencing those severe chest pains while on ACDUTRA from August 9 to 11, 2002 (so about a week earlier).

In a memorandum dated in July 2006, retired Colonel C.E. wrote that he was the Veteran's first-line supervisor (rater) during their Army Reserve annual training in San Juan, Puerto Rico, from August 9 to 11, 2002, and that he therefore was attesting that the Veteran had experienced severe chest pains during that service.  He also spoke about the subsequent treatment for these same chest pains about a week later, beginning on August 17, 2002, and said the Veteran experienced a recurring episode the following year while on duty on July 18, 2003, in Birmingham, Alabama.

Also, in a letter dated in March 2011, G.D.C., M.D., stated that he had treated the Veteran since 2002, and that, on August 17, 2002, the Veteran had presented at a private hospital with an acute MI.  "He had been having symptoms for six days.  This is not uncommon for a patient having a heart attack."


Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service-connection) claims, VA must provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4). 

When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

Here, because there is suggestion the Veteran experienced severe chest pains during his ACDUTRA service that immediately preceded his MI, and a medical opinion suggesting those chest pains during that period of ACDUTRA may have been the onset of the MI, the Board is requesting further medical comment on this determinative issue of inception and causation.

The Board also is obligated to recognize all issues that are reasonably raised from a liberal reading of documents or testimony of record and to identify all potential theories of entitlement to a benefit under the laws and regulations.  See Brannon v. West, 12 Vet. App. 32, 34 (1998); see also Solomon v. Brown, 6 Vet. App. 396 (1994).  As already alluded to, aside from discussing the events that purportedly had occurred in August 2002, retired Colonel C.E. also stated in his July 2006 memorandum that "[o]n July 18, 2003, while on active duty in Birmingham, AL, [the Veteran] experienced a recurring episode relating to heart conditions and was hospitalized and treated."  A private emergency room report notes the Veteran presented to an emergency room on July 17, 2003, with intermittent short-lived chest pain and shortness of breath over the last two days, at which time he thought he had stomach trouble.  The diagnosis, however, was unstable angina.

Although the Veteran has not based his claim on that additional service he had on ACDUTRA or INACDUTRA in July 2003, he has submitted this memorandum with his initial application for VA benefits and his substantive appeal.  At the least, he should be provided an opportunity to clarify what occurred during or contemporaneous to this additional service in 2003; and, if he responds that he is indeed requesting service connection regarding this additional service, so not just concerning his service in 2002, all appropriate development of his claims as they relate to this additional service should be accomplished.

Disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition shall also be service connected on this secondary basis.  See 38 C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To establish entitlement to service connection on this secondary basis, there must be:  (1) evidence confirming the Veteran has the claimed disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service- connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 148, 158 (1998) (all indicating that supporting medical nexus evidence usually is needed to associate a claimed condition with a service-connected disability).

The Veteran believes that his stress-related disorder was caused by his heart attack or heart condition.  So he has posited a chain link of causation between a stress-related disability, his heart attack, and in turn his military service.  And so, this claim is "inextricably intertwined" with his heart attack claim, therefore also has to be remanded.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another.  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together). 

Hence, if the cardiac examiner on remand determines the Veteran's heart attack is related to his service or incepted during his service with the initial manifestation of severe chest pains, then a psychiatric examination and opinion also will be needed to resolve this inextricably intertwined claim for a stress-related disorder as purportedly having been caused or aggravated by the heart disorder.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Verify all of the dates of the Veteran's active military service (whether on AD, ACDUTRA or INACDUTRA), particularly any prior service he claims to have had in 1976, such as by obtaining a copy of his DD Form 214 or other documentary evidence providing this confirmation. 

2.  Also ask that he clarify whether he is also requesting service connection for heart disability related to his additional service in July 2003 (so not just predicated on his service in August 2002).  If he is, ask that he provide information to permit verification of this additional service and verify this additional service.  And if there are additional treatment records concerning this additional service (either service or private treatment records), not already in his claims file, then obtain them, including any specifically concerning the events that are said to have occurred during this additional service.

3.  Upon completion of the above development, schedule an appropriate VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran had chest pains during his ACDUTRA service from August 9 to 11, 2002, which were initial manifestations of the MI that was diagnosed and treated about a week later, beginning on August 17, 2002.

And if he also asserts heart disability related to his additional service in July 2003 (assuming this additional service also is verified), then a medical nexus opinion is needed as well concerning whether any current heart disability is related or attributable to that additional service or dates back to that additional service.  This includes indicating whether any pre-existing heart disability, such as from August 2002, was aggravated by this additional service - meaning made chronically or permanently worse.

All necessary diagnostic testing or evaluation should be performed.  It is imperative the designated examiner review the claims file, including a complete copy of this remand and any additional treatment records made available, for the pertinent medical and other history.

It also is imperative the examiner discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If the requested medical opinions cannot be given, that is, without resorting to mere speculation, then the examiner should discuss the reasons opinions are not possible or feasible.  In particular, the examiner must comment on whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion.

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  If it is determined the Veteran's heart attack is linked to his military service, then also schedule a VA mental status examination for an opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran has a stress-related disorder of some sort that was either caused or is being aggravated by his heart disability.

To facilitate making this additional determination, the claims file, including a copy of this remand and any additional treatment records, must be made available to the examiner for review of the pertinent medical and other history.

It is also necessary the examiner discuss the underlying medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file, and that he provide explanation of why he cannot comment if the event he cannot.  In other words, merely saying he cannot without resorting to mere speculation will not suffice.

5.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims. 

The Appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

